REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-9, 11-17 and 19-23 are allowed.
Claims 1, 9 and 17 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose establishing, by the computer device, a new IPsec tunnel to the UE device via the WiFi connection through a WiFi access pout, m response to receiving the mobile terminating call for the UE device; receiving location update information 
from the UE device via the established IPsec tunnel; providing the received 
location update information to a Unified Data Management (UDM) function; and
forwarding, by the computer device, the received mobile terminating call to the UE device via the established new IPsec tunnel.
It is noted that the closest prior art, Chand et al. (US 20200036679, Jan. 30, 2020) shows an interval associated with DPD process at the first network device, that the first network device waits to generate and send a DPD request message after detecting idleness of the IPsec tunnel that the first network device waits to respond to a DPD request message.
It is noted that the closest prior art, Pawar (US 20210152518, May 20, 2021), Shows the configuration thread of the corresponding IPSec component updates an array element indexed by the new IKE tunnel ID in the timestamp array with the new IKE tunnel ID, If gateways are using the policy based mode of tunneling, IKE component and the peer IKE component establish additional IPSec tunnels.
However, Chand et al. and Pawar fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464